Per Curiam.

In the type of premises here in question, defendant landlord under the circumstances disclosed was as a matter of law under no liability in tort to plaintiff, an invitee at the time of the occurrence of the sublessee in occupation and control of that part of the premises where the accident happened, and defendant’s motion for dismissal should have been granted (Fink v. 37 West 36th St. Co., 277 N. Y. 703, revg. 251 App. Div. 261; Cullings v. Goetz, 256 N. Y. 287, 292).
In view of this disposition of the appeal, we need not now pass upon other points urged for reversal based on other errors in the record.
The judgment appealed from should be reversed and the complaint dismissed, with costs.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Judgment unanimously reversed and the complaint dismissed, with costs.